Citation Nr: 0432727	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  99-03 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran had active service from November 1955 to December 
1957, with approximately 20 years of service in the New York 
Air National Guard.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1998 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office in New York, New York (RO).

At a local hearing, which occurred in February 2000, the 
veteran's representative raised the issues of a bilateral 
foot condition, "arthritis of the hand," and lacerations to 
the veteran's scalp.  In an August 2001 rating decision, the 
RO granted service connection for the scalp lacerations and 
assigned a noncompensable disability evaluation.  The issues 
of "arthritis of the hand" and a bilateral foot condition 
were not addressed.  As such, the issues of "arthritis of 
the hand" and a bilateral foot condition are referred to the 
RO for appropriate development.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in April 1958, 
the RO denied the veteran's claim for entitlement to service 
connection for a left knee disability.

2.  The evidence associated with the claims file subsequent 
to the April 1958 rating decision is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.




CONCLUSION OF LAW

Evidence submitted to reopen the claim for entitlement to 
service connection for a left knee disability is new and 
material, and the claim, therefore, is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001); see 
also 38 C.F.R. §§ 3.104, 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter in J December 2003 what evidence was necessary to 
sustain a claim for service connection.  However, the veteran 
was not notified of what evidence was necessary to 
substantiate his claim to reopen the claim of entitlement to 
service connection for a left knee disorder.

VA also has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  However, the VCAA explicitly 
provides that, "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  In this case, the appellant's service 
department medical records are on file.  The veteran's VA 
treatment records as of April 2000 are on file.  

However, as the Board is reopening the veteran's claim for a 
left knee disability based on new and material evidence, 
whether or not the requirements of the VCAA have been met in 
this case is moot, as no harm or prejudice to the appellant 
has resulted.  See e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92; 57 Fed. Reg. 49747 (1992).

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

In an April 1958 rating decision, the RO denied service 
connection for a left knee disability, finding that the 
veteran's claimed bilateral knee disability was "not 
incurred in or aggravated by [the] period of peacetime 
service."  The RO further explained, "Notations during 
service represent symptomatic episodes of a pre-service 
disability which required neither extensive treatment or 
hospitalization and do not warrant a conclusion that the left 
knee disability was aggravated during service."  The 
evidence of record at the time of the April 1958 rating 
decision included the veteran's service medical records, 
three lay statements, and a January 1958 VA outpatient 
treatment note regarding the veteran's right knee.  Although 
notified of the RO's denial of the claim in April 1958, the 
veteran did not appeal that decision within one year of such 
notice; therefore, the April 1958 rating decision was final.  
See 38 U.S.C. § 3305(b) (1952, Supp. 1957); Department of 
Veterans Affairs Regulation 1008 (Effective Jan. 1, 1958 to 
May 29, 1959); see also 38 U.S.C.A. § 7104; 38 C.F.R. § 
3.104.

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  Id.  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Regardless of the actions of the RO, the Board 
has a legal duty to address the "new and material evidence" 
requirement.  If the Board finds that no new and material 
evidence has been submitted, it is bound by a statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement, found at 38 
C.F.R. § 3.156(a) in the VA regulations implementing the 
VCAA, apply only to a claim to reopen a finally decided claim 
that was received on or after August 29, 2001.  38 C.F.R. § 
3.159(c).  As the veteran in this case filed his claim to 
reopen the issue of entitlement to service connection for a 
right knee disability in October 1997, before the effective 
date for regulatory change of the new and material evidence 
requirement, the changes to the definition of new and 
material evidence will not be applied here.  The definition 
of new and material evidence in effect prior to August 29, 
2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).


The evidence associated with the claims file subsequent to 
the 1958 rating decision includes:  portions of the veteran's 
service medical records from his periods of service with the 
Air National Guard; verification of certain periods of 
service with the Air National Guard, to include duty in 
Desert Shield/Storm; a DD-214 verifying the veteran's period 
of active service from November 1955 to December 1957; 
private medical records from several sources, spanning from 
June 1971 to December 1998; a November 1997 VA examination 
report regarding the left knee; summaries of the veteran's 
Air National Guard service; a separation report from the Air 
National Guard; a February 2000 local hearing transcript; a 
February 1999 employer assessment of the impact of the 
veteran's left knee disability on his job requirements; VA 
outpatient treatment notes from February 1999 to April 2000; 
a July 2001 VA examination report; a transcript of the 
veteran's hearing before the Board, conducted October 19, 
2004; and several statements from the veteran and his 
representative.

The Board notes that among the newly associated evidence, 
there is evidence to support the veteran's contention that 
his left knee disability was aggravated by incidents in 
service.  Specifically, the veteran's medical records from 
his service with the Air National Guard indicates that he 
experienced injuries that could have aggravated a pre-
existing left knee condition.  Moreover, there is a current 
diagnosis of a left knee disability, which directly bears 
upon the issue of service connection.  

Upon review of this evidence, the Board finds that the above-
mentioned evidence is both "new" in the sense that this 
evidence was not previously of record, and it is not 
cumulative or duplicative.  It is "material" for purposes 
of reopening the claim, as it bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered to fairly 
decide the merits of the claim.  For these reasons, the Board 
finds that the additional evidence associated with the file 
since the April 1958 decision denying the veteran's claim for 
entitlement to service connection for a left knee disability 
is new and material, and so the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a left knee disability 
is reopened; the claim is granted to this extent only.


REMAND

The Board remands this claim to ensure full and complete 
compliance with the enhanced duty to assist provisions 
enacted by the VCAA and for further and complete development 
of the evidence to assist in a thorough evaluation of all 
material facts when issuing a decision on the merits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

The veteran had active service from November 1955 to December 
1957, with approximately 20 years of service in the New York 
Air National Guard.  The veteran contends that his left knee 
disability began when "I was a little guy, playing soccer."  
The veteran contends that several incidents in service, 
aggravated this childhood injury:  jumping out of aircraft as 
a boom operator while on active duty; falling to the ground 
while on Air National Guard duty as a load master in 
Greenland in 1992; sustaining an injury while on Air National 
Guard duty in Panama in or about November 1993; and 
sustaining another injury while on Air National Guard duty in 
Honduras in June 1996.

Although portions of the veteran's Air National Guard service 
medical records have been associated with the claims file, 
certain records pertinent to the time periods of the veteran's 
claimed injuries have not been obtained by the RO.  
Additionally, at the veteran's hearing before the Board, the 
veteran testified that he had been treated for a left knee 
injury in November 1993 at Howard Air Force Base.  These 
records are not associated with the claims file.  Therefore, 
the VCAA requires further and complete development of the 
evidence in support of the veteran's claim and all of the 
veteran's service medical and clinical records should be 
associated with the claims file.  Id.  Further, the veteran 
also testified that he had been receiving Social Security 
disability benefits, beginning in December 1998.  These 
records should be obtained.  Id.; see also Waddell v. Brown, 5 
Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 
(1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA is 
completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied, specifically 
those notice requirements necessary for 
sustaining a claim for service connection.

2.  The RO should verify all periods of 
the veteran's service in the Air National 
Guard.

3.  The veteran should again be requested 
to identify all sources of medical 
treatment for his left knee disability 
prior to November 1955, and from December 
1957 to the present, that he submit any 
such service medical and service clinical 
records in his possession, and that he 
furnish signed authorizations for release 
to VA of private medical records in 
connection with each non-VA source he 
identifies, specifically, the private 
hospital records from Cobbleskill Hospital 
from 1967.  Copies of the medical records 
from all sources he identifies, not 
currently of record, should then be 
requested and associated with the claims 
folder.

4.  The RO should request the veteran's 
Air National Guard service medical records 
from December 1, 1990 to February 28, 
1991, from June 21, 1992 to June 27, 1992, 
and from Howard Air Force Base from 
November 1993.  Additionally, the RO 
should obtain any and all VA treatment 
records from April 2000 to the present.  
The RO should obtain the decision of the 
Social Security Administration in December 
1998 granting benefits to the veteran and 
all medical records upon which this 
decision was based.  

If after attempting to obtain the 
above-referenced records, the RO is unable 
to secure same, the facility should 
provide a negative response if records are 
not available and under the VCAA, the RO 
must document whether further efforts to 
obtain these records would be futile.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

5.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran should be afforded 
an examination to determine the nature and 
extent of any left knee disability found.  
All pertinent symptomatology and findings 
should be reported in detail.  It is 
requested that the examiner obtain a 
detailed history of pre-service, 
in-service, and post-service left knee 
injuries.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
claims file must be made available to and 
thoroughly reviewed by the examiner.  
Following a review of the service, and 
post-service medical and clinical records, 
the examiner must state whether any 
diagnosed left knee disability is related 
to, or was aggravated by, the veteran's 
military service.  If the examiner cannot 
provide any opinion without resort to 
speculation, it should be noted in the 
examination report.  A complete rationale 
for any opinion expressed must be 
provided.  The report prepared should be 
typed.

6.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



